Citation Nr: 1143349	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1946 to November 1947.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) and an October 2010 Board remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing loss is related to active service.

2.  The evidence of record demonstrates that tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for entitlement to service connection for bilateral hearing loss and tinnitus, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).  This includes compliance with the Board's earlier remand and meeting VA's duty to assist regarding the Veteran's presumably destroyed service treatment records (STRs).  See 38 C.F.R. § 3.159 (2011); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006); Stegall v. West, 11 Vet. App. 268 (1998); Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, those issues are not addressed in this decision.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, the Veteran's service treatment records are unavailable.  The Veteran's DD-214 indicates his military occupational specialty (MOS) was switchboard chief.  The Veteran has provided lay statements regarding his noise exposure during service.  He stated that his work in the communications filed required him to wear ear phones as a field switchboard operation.  He has also stated that while he was in the military, his superior told him to get his hearing checked because he thought he was hard of hearing.  The Veteran also reported that after service discharge he worked at the General Motors national office in Saint Louis, Missouri.  

In a December 2008 VA medical record, the Veteran reported that hearing loss and a history of high pitched noises through the years.  He stated that he had an audiogram about six or seven years earlier at a private hospital, but that the hospital could not find the audiogram.  The Veteran stated that at time, he was told he needed a hearing aid.  He also reported occasional tinnitus.  

A March 2011 VA audiological examination was conducted upon a review of the claims file.  The Veteran stated that he was exposed to noise during service and denied occupational noise exposure and reported recreational noise exposure.  He reported that after discharge he was employed in office work.  He reported constant tinnitus that had its onset in 1960.  



Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
85
70
LEFT
30
40
45
65
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 96 percent in the left ear.  The examiner stated that the tinnitus is as likely as not related to the Veteran's hearing loss.  The examiner also determined that upon a review of the available evidence and medical literature, the Veteran's claimed conditions, hearing loss and tinnitus, were at least as likely as not caused by or a result of military service, explaining that due to the destruction of the Veteran's STRs, military noise exposure could not be ruled out as a contributing factor.   

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss and tinnitus.  First, there is evidence of currently diagnosed hearing loss and tinnitus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The March 2011 VA examination indicated hearing loss for VA purposes and confirmed the Veteran's competent and credible lay statements regarding the presence of tinnitus.  See 38 C.F.R. § 3.385; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Second, the Board finds that there is evidence of in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran has provided competent and credible testimony that he incurred noise exposure during service, used head phones during service, that his military superior told him he had hearing loss, and that he did not have post-service occupational noise exposure.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  That testimony is supported by his MOS as a switchboard chief.

Additionally, the only medical opinion of record indicates that the Veteran's current hearing loss and tinnitus are due to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  The Board assigns the opinion probative value and weight because the examiner provided a rationale that was provided upon an examination of the Veteran and the relevant and correct factual record, including the lack of STRs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the evidence of record demonstrates current bilateral hearing loss and tinnitus that is more likely than not related to inservice noise exposure.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral hearing loss and tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss and tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


